BLAND, P. J.
This appeal is here without a single exception having been saved to any of the' rulings of the trial court during the progress of the trial. The pleadings are sufficient in form and substance and are unassailed. The evidence is here by abstracts. The original bill of exceptions it is said contains 300 pages of typewritten verbal testimony and 1,100 pages of additional testimony in the form of depositions. We are asked to reverse the judgment on the sole ground that the evidence does not warrant it. Without all the evidence we are unable to say that the court came to a *332wrong conclusion. We would assume a very grave responsibility to undertake from 296 pages of abstracts of testimony covering 1,400 pages, to say that the judge erred who heard it all. Without a full transcript of the testimony an appellate-court will not undertake to- review the evidence in an equity or divorce suit, and make a finding of the facts. Wilds v. Insurance Company, 65 Mo. App. 78; Trimble v. Wollman, 62 Mo. App. 541; Nolan v. Johns, 126 Mo. loe. cit. 167. The presumption is that the judgment of the circuit court is for the right party; as far as the abstracts show it is supported by circumstantial evidence, and we affirm the judgment.
All concur.